In a coram nobis proceeding, defendant appeals from *734an order of the Supreme Court, Bangs County, dated May 25, 1970, which denied his application, without a hearing. Order affirmed. This court has reviewed defendant’s petition to determine whether it contains any factual allegations sufficient to demonstrate, prima facie, that he may be entitled^ to coram nobis relief (People v. Aponte, 28 N Y 2d 343). We find that his claims have no merit. Munder, Acting P. J., Martuseello, Latham, Shapiro and Gulotta, JJ., concur.